Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (2010/0026788).
 	Regarding claim 1, Ishikawa discloses an information processing apparatus comprising: one or more memories storing instructions (23); and one or more processors (24) executing the instructions to: obtain first viewpoint information about at least one of a position (X and Y coordinates of cameras 1-6) and an orientation (Z coordinate of camera 1-6) of an image capturing apparatus (cameras 1-6); obtain second viewpoint information about at least one of a position (X and Y coordinates of virtual cameras 11 and 12) of a virtual viewpoint (11) and an orientation (Z coordinate of virtual cameras 11 and 12) of view from the virtual viewpoint; and generate a virtual viewpoint image (Gf in par. 40) corresponding to the second viewpoint information based on data which is specified based on the first viewpoint information and the second viewpoint information (note the interpolation operation in paragraph 40) and is obtained from a storage unit storing data which is generated based on a plurality of captured images obtained by a plurality of image capturing apparatuses (note the storage 25 in par 44).
Regarding claims 7 and 8, see rejection to claim 1.
Regarding claim 9, Ishikawa discloses data to be obtained is specified based on a relationship between the orientation (Z coordinate of the real cameras 1-6) of the image capturing apparatus represented by the first viewpoint information and the orientation (the Z coordinate of the virtual camera 11) of view from the virtual viewpoint represented by the second viewpoint information.
	Regarding claim 10, Ishikawa discloses data to be obtained is specified based on a relationship between the position (the X and Y coordinates of the real cameras 1-6) of the image capturing apparatus represented by the first viewpoint information and the position (the X and Y coordinates of the virtual camera 11) of the virtual viewpoint represented by the second viewpoint information.
	Regarding claim 11, Ishikawa discloses the one or more processors further execute the instructions to request the storage unit to transmit data specified based on the first viewpoint information and the second viewpoint information (note the memories 23 and 25 as described in par. 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (2010/0026788) in view of Hollander et al. (2016/0205341).
 	Regarding claim 2, Ishikawa does not disclose data to be obtained is specified by reducing, from the data stored in the storage unit, information about a shape of an object corresponding to a region included in the captured images based on the first viewpoint information and the second viewpoint information as claimed.  Hollander, from the similar field of endeavor, discloses data compressors (par. 47, 48) for reducing image data rate of the captured image objects with shapes (note par. 39).  The compressors enable the data to be transmitted through a narrow bandwidth channel or a limited storage.  Hence, in order to reduce the size of the storage 25 in Ishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hollander into Ishikawa to perform the well known functions as claimed.  
	Regarding claim 3, Ishikawa does not disclose data to be obtained is specified by reducing, from the data stored in the storage unit, information about a color of an object included in the captured images based on the first viewpoint information and the second viewpoint information as claimed.  Hollander, from the similar field of endeavor, discloses data compressors (par. 47, 48) for reducing image data rate of the captured image objects with colors (note par. 39).  The compressors enable the data to be transmitted through a narrow bandwidth channel or a limited storage.  Hence, in order to reduce the size of the storage 25 in Ishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hollander into Ishikawa to perform the well known functions as claimed.  
	Regarding claim 4, Ishikawa discloses data to be obtained is specified by reducing, from the data stored in the storage unit, information of the captured images including a region corresponding to a specific object (note the object 10 in Ishikawa) based on the - 35 -10188302US02/P218-0757USAfirst viewpoint information and the second viewpoint information as claimed.  Hollander, from the similar field of endeavor, discloses data compressors (par. 47, 48) for reducing image data rate of the captured image (note par. 39).  The compressors enable the data to be transmitted through a narrow bandwidth channel or a limited storage.  Hence, in order to reduce the size of the storage 25 in Ishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hollander into Ishikawa to perform the well known functions as claimed.  
	Regarding claim 5, Ishikawa does disclose the specific object (10) is shielded by another object when viewed from a specific viewpoint.  For instance, when the virtual camera is selected behind one of the real cameras 1-6.   
	Regarding claim 6, Ishikawa does not disclose data to be obtained is specified by reducing a frame rate of the data stored in the storage unit based on the first viewpoint information and the second viewpoint information as claimed.  Hollander, from the similar field of endeavor, discloses data compressors for reducing image frame rate of the captured image (note par. 47, 48, 86, 87, 88).  The compressors enable the data to be transmitted through a narrow bandwidth channel or a limited storage.  Hence, in order to reduce the size of the storage 25 in Ishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hollander into Ishikawa to perform the well known functions as claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422